                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

JERRY DOWELL BAILEY, JR., #194330,             )
                        Plaintiff,             )
                                               )      No. 2:17-cv-187
-v-                                            )
                                               )      Honorable Paul L. Maloney
UNKNOWN SKYTTA, et al.,                        )
                          Defendants.          )
                                               )

                                     JUDGMENT

      The Court has resolved all pending claims in this lawsuit. As required by Rule 58 of

the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: February 5, 2020                                    /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
